 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT

 7                                FOR THE DISTRICT OF ARIZONA

 8    Lisa Norton, et al.,                       )      No. CV-15-00087-PHX-SPL
                                                 )
 9                                               )
                      Plaintiffs,                )      ORDER
10    vs.                                        )
                                                 )
11                                               )
      Joseph M. Arpaio, et al.,                  )
12                                               )
                      Defendants.                )
13                                               )
                                                 )
14
15          The Court has been advised that Plaintiffs Lisa and William Bruce Norton and

16   Defendants have reached a settlement in this case (Doc. 334). Accordingly,

17          IT IS ORDERED that Plaintiffs Lisa and William Bruce Norton and their claims

18   will be dismissed with prejudice from this case on September 24, 2021 unless a stipulation

19   to dismiss is filed prior to the dismissal date.

20          Dated this 1st day of September, 2021.

21
22                                                       Honorable Steven P. Logan
                                                         United States District Judge
23
24
25
26
27
28
